UNITED STATES DlSTRlCT COURT
FOR THE DISTRICT OF COLUMBIA

Anthony L. Davis, )
)
Plaintiff, ) Case: 1:17~cv-01093 Jury Demand
) Assigned To : Unassigned
v. ) Assign. Date ; 6/8/2017
) Description: Pro Se Gen. Civi| (F Deck)
l\/Iichael D. Brittin, )
)
Defendant. )
MEMORANDUM OPINION

 

Plaintiff, a District of Columbia prisoner proceeding pro se, has submitted a Complaint
and an application to proceed injorma pauperis The application will be granted and the
complaint will be dismissed pursuant to 28 U.S.C. § 1915A (requiring dismissal ofa prisoner’s
case upon a determination that the complaint fails to state a claim upon which relief may be
granted).

T he complaint"s allegations are sketchy, but plaintiff has filed suit against the assistant
United States attorney who prosecuted him in June 1995. He alleges, among other wrongs, that
defendant “severely prejudice[d] Plaintiff of a fair trial guaranteed by our U.S. Constitution”
when he allegedly deceived the trial judge about statements the government was required to
disclose under the Jencks Act with regard to its witness who gave an eyewitness account of the
crime at plaintiffs trialI See Compl, at 3. Plaintiff contends that he was deprived of his “right

to properly cross-examine the government[`]s only uninvolved witness." Id. He seeks

 

l “The Jencks Act requires production at trial of any ‘statement’ by a witness, which it det`ines, in pertinent part, as

‘a substantially verbatim recital of an oral statement made by said witness and recorded contemporaneously with the
making of such oral statement[.]’ " Moore v. United Slates, 657 A.Zd 1148, 1151 (D.C. 1995) (quoting 18 U.S.C. §
3500(e)(2)).

declaratory and injunctive relief and monetary damages “for the loss of any earnings over the
course of this time of 23 years of incarceration, and counting.” Id. at 10.

Prosecutors enjoy absolute immunity from lawsuits for damages arising from their
“initiating a prosecution and . . . presenting the State’s case[.]"v Imbler v. Pachtmcm, 424 U.S.
409, 431 (1976). Defendant is protected here because the complaint is based on his alleged
conduct during the presentation of the State’s case, inasmuch as the government’s obligation to
produce Jencks Act statements is not triggered “until [its] witness has testified on direct
examination in the trial ofthe case.” 18 U.S.C. § 3500(a).

As for plaintiffs claims for equitable relief, "it is well-settled that a prisoner seeking
relief from his conviction or sentence may not bring . . . an action"’ for declaratory or injunctive
relief because he has an adequate remedy under the habeas corpus statutes. Williams v. Hill, 74
F.3d 1339, 1340 (D.C. Cir. 1996) (citing Prel'ser v. R()a'riguez, 411 U.S. 475 (1973); Chatmcm~
Bey v. Thornburgh, 864 F.Zd 804, 808-10 (D.C. Cir. 1988) (en barlC)); accord LoBue v.
Christopher, 82 F.3d 1081, 1082-84 (D.C. Cir. 1996). Consequently, this case will be dismissed

A separate order accompanies this l\/Iemorandum Opinion.

(/ 4 ,
/w.":¢';f [ZZ/L am

United S tes District Judge

 

Dare; May:>?O ,2017